Citation Nr: 0733239	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as a residual of steam inhalation.

2.  Entitlement to service connection for a right knee 
disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The veteran served on active duty from July 1948 until June 
1952.  

The October 2005 rating decision, inter alia, denied the 
veteran's claims of entitlement to service connection for a 
respiratory condition, claimed as secondary to a steam 
inhalation injury, and a right knee condition..  The veteran 
disagreed with the June 2005 rating decision in December 
2005.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in May 2006.

In October 2007, for good cause shown, the veteran's motion 
to have his claim advanced on the Board's docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2006).  

Remanded issue

The issue of the veteran's entitlement to service connection 
for a right knee condition is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In a May 2005 rating decision, the RO granted service 
connection for hearing loss, and a noncompensable (zero 
percent) disability evaluation was assigned.  Service 
connection was also granted for tinnitus, and a 10 percent 
evaluation was assigned.  Finally, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure.  

In a June 2005 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent rating therefor.

The veteran has not has not disagreed with any of those 
rating decisions.  Accordingly, those matters are not in 
appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  They will be 
discussed no further herein.  

The October 2005 RO rating decision, in addition to denying 
the two claims presently on appeal, also denied service 
connection for claimed injuries of the right ear, the right 
side of the head, left elbow, the left foot, the right foot 
and the right hip.  In his December 2005 notice of 
disagreement (NOD), the veteran, in addition to disagreeing 
with the denials of service connection for the respiratory 
disorder and the right knee disorder, also expressed 
disagreement with denials of service connection for right 
foot and right hip disabilities.  A statement of the case was 
issued by the RO which encompassed these two issues.  
However, the veteran did not include them in his May 2006 
substantive appeal.  Thus, those two issues are also not on 
appeal.    

With respect to the other four issues denied in October 2005 
(right ear, right side of head left elbow and left foot), the 
veteran specifically indicated in December 2005 that he did 
not wish to disagree with the October 2005 denials of service 
connection.  Those issues, too, are not in appellate status.

Clarification of issue on appeal

The veteran's presentation has not been as clear as one would 
like it to be.  
It appeared at times that he was contending that there were 
two residuals of the claimed exposure to steam: a respiratory 
condition and an injury to the right side of 
his face.  The RO developed those as two separate issues.  
See the October 2005 rating decision.  As noted above, in his 
December 2005 NOD the veteran disagreed with the decision as 
to the "burn injury from steam (to throat)" and 
specifically indicated that he was not disagreeing with the 
denial of service connection for "residuals of injury, right 
side of head".     

Notwithstanding the veteran specifically indicating in his 
December 2005 NOD that he was not disagreeing with the denial 
of service connection for an injury to the right side of his 
head, he mentioned it twice in his May 2005 substantive 
appeal.    
The veteran's intentions as to this matter are therefore 
somewhat unclear. However, to the extent that the Board has 
to interpret conflicting signals from the veteran, it opts to 
rely on the very clear December 2002 statement to the effect 
that the veteran did not wish to pursue the matter.

The Board additionally observes that, the medical evidence of 
record is pertinently negative for any scarring or burn 
residuals to the veteran's face.  If the veteran is in fact 
contending that he has residuals of a burn to his face, or 
for that matter any other facial injury due to service, it is 
incumbent on him to present competent medical evidence of 
same.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].
 

FINDINGS OF FACT

1.  The veteran has been diagnosed with asthma and has a 
history of transitory bouts of pneumonia and bronchitis.  

2.  The veteran was aboard the USS CARMICK when it collided 
with the USS GLENDALE.  This collision was not incident to 
combat and did not occur during a period of combat.  

3.  The contemporaneous evidence of record does not show that 
the veteran suffered a steam inhalation injury incident to 
the collision of the USS CARMICK and the USS GLENDALE or that 
the veteran was otherwise treated for any respiratory 
condition during service.  

CONCLUSION OF LAW

A respiratory condition, to include asthma, was not incurred 
in or aggravated by naval service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a respiratory 
disorder, claimed as a residual of steam inhalation.

The veteran seeks entitlement to service connection for a 
respiratory disorder, currently diagnosed as asthma, which he 
contends was caused by exposure to steam  due to a pipe 
breaking during a collision between his naval vessel and 
another. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated July 
23, 2005.  In this letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection.  

The Board notes the July 2005 VCAA letter stated as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the May 2006 VCAA letter, 
page 1.  This complies with the requirements of 38 C.F.R. § 
3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, the veteran was specifically advised of elements 
(4) and (5), degree of disability and effective date by a 
letter dated August 7, 2007.  

The veteran's claim has been denied based on a lack evidence 
as to elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records, service personnel records, private treatment records 
and reports of ships history.  

In a September 2007 informal hearing presentation, the 
veteran's representative argued that the veteran should be 
referred for a VA medical examination.  
The Board has considered this argument, but concludes that 
such an examination is not required under the law and would 
also serve no useful purpose.  

Significantly, in this case the evidence is against a finding 
of any in-service steam inhalation injury.  As explained in 
greater detail below, the outcome of the claim hinges on what 
occurred, or more precisely what did not occur, during 
service. In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his naval service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service, i.e., a steam 
injury. The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  

The Board finds that the circumstances here presented differ 
from those found in Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court held that VA erred in failing to 
obtain a medical nexus opinion where evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  Here, 
there is no objective medical evidence that the claimed steam 
injury in fact occurred.     


In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has been ably represented by his service 
organization, which has presented argument on his behalf.  
His representative clarified in a July 2007 VA Form 646 that 
the veteran did not desire a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006).

Analysis

The veteran is seeking entitlement to service connection for  
a respiratory condition.  He asserts that he suffers from 
this condition as a result of a steam inhalation injury which 
he suffered April 3, 1951 when the USS GLENDALE and the USS 
CARMICK collided in the waters offshore of Korea.  

In the interest of clarity, a Hickson analysis will be 
employed.  

The veteran's private medical records indicate treatment for 
transitory bouts of bronchitis and pneumonia.  Medical 
records, including a January 1998 treatment record, from Dr. 
M.W. show a diagnosis of asthma.  Hickson element (1), 
current disability is therefore established.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will first address disease and 
injury in turn.  

Concerning in-service incurrence of disease, the veteran's 
service medical records are pertinently negative for the 
diagnosis or treatment of any respiratory condition during 
service.  No respiratory disability or burn residuals were 
found at the veteran's June 1952 medical examination incident 
to his separation from service.  Indeed, the currently 
diagnosed asthma was initially identified in November 1991,  
decades after service.  Accordingly, in-service incurrence of 
disease is not shown.  

Moving to in-service incurrence of injury, as noted above, 
the veteran asserts that during an April 1951 collision 
between the USS CARMICK and the USS GLENDALE, a steam pipe 
broke loose in the boiler room, causing the veteran to inhale 
steam, burning his lungs.  

The veteran has submitted a VA publication which describes 
this accident.  In addition, the veteran's service personnel 
records have been obtained.  The records show that the 
veteran was aboard the USS CARMICK at the time of the 
accident.  There is no question that the collision took 
place.  However, steam pipe damage is not noted in the 
accident description found in the VA publication.  More 
importantly, the veteran's service records are pertinently 
negative for any indication that the veteran suffered any 
injury at the time of the April 1951 accident.    

In sum, the only evidence indicating that the veteran was in 
any way injured in the collision emanates from the veteran 
himself.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board finds that the veteran's current report of 
sustaining an injury in the ship collision does not square 
with the objectively reported contemporaneous facts.   
In that regard, the Board notes that the veteran contends 
that he was transferred to the USS OSPREY for treatment of 
his purported accident wounds.  However, the veteran's 
service personnel records show that the veteran was 
transferred to the USS OSPREY in June 1951, two months after 
the accident.  Moreover, the veteran's need for medical care 
aboard the USS OSPREY at that time was noted to be enlarging 
moles, which were evidently suspicious for skin cancer.  
These were biopsied and found not be malignant.  See a report 
dated June 16, 1951. 

In addition, the Board notes that the asserted steam injury 
was not the veteran's initial theory of entitlement to 
service connection.  Originally, the veteran asserted that he 
suffered from a respiratory condition as a result of alleged 
asbestos exposure.  [As was alluded to in the Introduction, 
the RO denied that claim in May 2005.]  It appears that the 
veteran is casting about for a theory of entitlement which VA 
will "buy".  This clearly detracts from his credibility.

The service medical records and service personnel records 
show no steam inhalation injury or respiratory disability as 
a result thereof.  The Board finds this contemporaneous 
evidence to be far more persuasive that the veteran's own 
recent assertion to the effect that he sustained steam 
inhalation injuries in service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over five 
decades past.  The veteran's memory may have been dimmed with 
time; in addition his recent statements have been made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

The Board has considered whether or not the combat 
presumption in 38 U.S.C.A. § 1154(b) would apply.  The Board 
finds that although the accident occurred in Korean waters 
during the Korean War, the evidence shows that the accident 
did not occur during combat.  Specifically, the description 
of the accident submitted by the veteran indicates that both 
ships were moving in a narrow channel when the accident 
occurred.  Accordingly, 38 U.S.C.A. § 1154 (b) combat 
presumption does not apply.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the combat presumption may be applicable 
(and as explained immediately above the Board does not 
believe that this is so), a presumption of an in-service 
injury based on combat status may be rebutted by "clear and 
convincing evidence to the contrary."  In the instant case, 
the evidence of record does not support the veteran's 
contention that he sustained any steam injury  His separation 
physical examination, after he returned from Korean waters, 
is completely negative for any such injury residuals.  
Moreover, the medical records for decades thereafter are 
devoid of any indication that exposure to steam caused an 
injury whatsoever.  Moreover, the veteran did not  file a 
claim of entitlement to service connection for a steam injury 
for over a half century after he left military service.   See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim]. 

The Boards finds the negative June 1952 separation physical 
examination report, coupled with the remaining utterly 
negative service medical records as well as the lack of any 
reference to a steam injury anywhere in the post-service 
medical records, to be clear and convincing evidence that no 
injury occurred in service.  
The only evidence of an in-service injury are the recent 
self-serving statements of the veteran, which the Board has 
discounted.  

In short, the Board finds there is "clear and convincing 
evidence" which is sufficient to rebut any combat 
presumption.  

Because the record as a whole demonstrates that there was no 
steam inhalation injury or respiratory disease in service, 
the Board finds that the veteran's recent assertions to the 
contrary lack credibility and probative value.  Hickson 
element 
(2) has not been met, and the veteran's claim fails on that 
basis.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking also.  Such is the case here.

A November 1991 statement of Dr. B.S., submitted by the 
veteran, mentioned only "the fumes that he is exposed to at 
work" in connection with the veteran's asthma, that is to 
say there may be a relationship to post-service exposure to 
toxic substances.   The veteran's naval service was not 
mentioned in any event.

To the extent that the veteran himself believes that there is 
a medical nexus between his respiratory condition and 
service, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The statements offered in support of the veteran's claim by 
him are not competent medical evidence and do not serve to 
establish a medical nexus.

Accordingly, Hickson element (3) is also not met, and the 
claim fails on that basis as well.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
respiratory condition, claimed as secondary to a steam 
inhalation injury.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a respiratory 
condition, claimed as residuals of a steam injury, is denied.  


REMAND

2.  Entitlement to service connection for a right knee 
disorder.   

The veteran is also seeking entitlement to service connection 
for a right knee condition.  Essentially, he contends that 
the suffered an injury to his right knee during combat and 
that he suffers from a current condition of the knee as a 
result.  

More specifically, the veteran contends that he suffered a 
blow to his knee while aboard the USS OSPREY during combat 
which occurred October 29, 1951.  Ship's records confirm that 
the USS OSPREY was involved in combat on that date.  The 
veteran's service personnel records confirm his presence on 
the USS OSPREY on that date as well.  

The Board notes that an injury to the veteran's knee is not 
noted in the veteran's service medical records.  However, in 
the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  Therefore, an in-service injury 
to the veteran's knee has arguably been established.  

The medical evidence of record currently associated with the 
file indicates that the veteran is suffering from a current 
knee disability.  See, e.g., a May 2003 medical history form.  

The Board notes that in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  In this 
case, there appears to be evidence that arguably satisfies 
element (1), and evidence that satisfies element (2).  The 
nexus issue, in its present state, raises questions that must 
be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2006) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, the Board remands the case for further 
development, specifically to whether any current right knee 
condition may have been  incurred during active duty.

In addition, the veteran has identified the care provider who 
performed knee surgery in January 2002, and he has signed an 
appropriate release in order for VA to obtain those medical 
records.  However, the veteran did not provide the dates of 
treatment with the release so the records could not be 
obtained from the care provider.  Additional efforts should 
be made to obtain the veteran's treatment records from the M. 
Clinic

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following actions:

1.  VBA should contact the M. Clinic and 
request treatment records for the veteran.  
Any records so obtained should be 
associated with the veteran's claims 
folder.  If the records are unavailable, 
that fact should also be noted in the 
veteran's claims folder.  

2.  After the completion of the foregoing 
development, VBA should refer to the 
veteran's claims folder to a physician.   
Based on the entire medical history, the 
reviewer should provide an opinion as to 
whether it is at least a likely as not 
that any current right knee disability is 
related to the veteran's naval service 
from 1948 to 1952.  A copy of the 
resulting opinion should be associated 
with the veteran's VA claims folder.   

3.  Following the completion of the 
foregoing,  and after any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claim.  If the claim is denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


